TO BE PUBLISHED



                  Supreme Court of Kentucky
                              2022-SC-0211-KB


KENTUCKY BAR ASSOCIATION                                              MOVANT



V.                           IN SUPREME COURT



KURT RICHARD DENTON                                              RESPONDENT

                            OPINION AND ORDER


      Kurt Richard Denton (Denton) was admitted to the practice of law in the

Commonwealth of Kentucky on October 23, 2000, and his Kentucky Bar

Association (KBA) number is 88399. His bar roster address is P.O. Box 456,

Henderson, KY 42419-0456.

             I.    FACTUAL AND PROCEDURAL BACKGROUND

      In 2018, Denton was hired by Jeffrey Null (Null) to represent him in a

child custody case. Null paid a retainer of two-thousand five hundred dollars

($2,500). Denton did some work on the case, however he then failed to appear

for hearings and trial dates as the case progressed. Null attempted to contact

Denton, but was unsuccessful. Null then asked for his client file and other

documents, but Denton did not return those either.

      The Inquiry Commission issued a Charge against Denton asserting the

following violations under SCR 3.130:
      Count I: SCR 3.130(1.3): “A lawyer shall act with reasonable diligence

and promptness in representing a client.”

      Count II: SCR 3.130(1.4):

      (a) A lawyer shall: (1) promptly inform the client of any decision or
      circumstance with respect to which the client’s informed consent,
      as defined in Rule 1.0(e), is required by these Rules; (2) reasonably
      consult with the client about the means by which the client’s
      objective are to be accomplished; (3) keep the client reasonably
      informed about the status of the matter; (4) promptly comply with
      reasonable requests for information; and (5) consult with client
      about any relevant limitations on the lawyer’s conduct when the
      lawyer knows that the client expects assistance not permitted by
      the Rules of Professional Conduct or other law. (b) A lawyer shall
      explain a matter to the extent reasonably necessary to permit the
      client to make informed decisions regarding the representation.

      Count III: SCR 3.130(1.16)(d):

      Upon termination of representation, a lawyer shall take steps to
      the extent reasonably practicable to protect a client’s interests,
      such as giving reasonable notice to the client, allowing time for
      employment of other counsel, surrendering papers and property to
      which the client is entitled and refunding any advance payment of
      fee or expense that has not been earned or incurred.

      Count IV: SCR 3.130(8.1)(b): “[A] lawyer in connection with a disciplinary

matter, shall not . . . knowingly fail to respond to a lawful demand for

information from an admissions or disciplinary authority.”

      After deliberation, the Board of Governors (the Board) unanimously

recommended that Denton be found guilty of violating one count of SCR

3.130(1.3); one count of SCR 3.130(1.4); one count of SCR 3.130(1.16)(d); and

one count of SCR 3.130(8.1)(b).

      The Board further recommended that Denton be suspended from the




                                        2
practice of law for a period of sixty-one (61) days; that he attend and

successfully complete the Ethics and Professionalism Enhancement Program

(EPEP); that he enter into and comply with a Kentucky Lawyer Assistance

Program (KYLAP) Monitoring Agreement; and that he refund the client fee and

pay all costs associated with this matter.

                               II.   ANALYSIS

      An order was entered on January 20, 2022, to suspend Denton pursuant

to SCR 3.165 for failure to participate in the disciplinary process. That

Opinion and Order remains in place.1 Denton has had no other discipline. He

has argued no mitigating circumstances.

      We agree that Denton violated SCR 3.130(1.3), SCR 3.130(1.4), SCR

3.130(1.16)(d) and SCR 3.130(8.1)(b). He shall be suspended for a period of

sixty-one (61) days; attend and successfully complete EPEP; enter into and

comply with a KYLAP Monitoring Agreement; refund the client fee of $2,500;

and pay costs associated with this matter in the amount of $225.65, pursuant

to SCR 3.450.




      1Denton was administratively suspended on January 21, 2022, for non-
payment of bar dues and for non-compliance with minimum CLE requirements. That
suspension remains in place.

                                        3
                                   ORDER

It is hereby ORDERED that:

  1. Denton is adjudged guilty of violating one count of SCR 3.130(1.3); one

     count of SCR 3.130(1.4); one count of SCR 3.130(1.16)(d); and one count

     of SCR 3.130(8.1)(b);

  2. Denton is suspended from the practice of law for a period of sixty-one

     (61) days;

  3. Denton shall attend and successfully complete the Ethics and

     Professionalism Enhancement Program (EPEP);

  4. Denton shall enter into and comply with a KYLAP Monitoring Agreement;

  5. Denton shall repay the client fee in the amount of $2,500.00;

  6. In accordance with SCR 3.450, Denton shall pay the sum of $225.65 as

     costs associated with these proceedings, for which execution may issue

     from this Court upon finality of this Opinion and Order.

     All sitting. All concur.

     ENTERED: August18, 2022.




                                   ______________________________________
                                   CHIEF JUSTICE




                                      4